Exhibit 10.5

EXECUTION COPY

SUPPLEMENT NO. 1 dated as of December 11, 2012, to the Intellectual Property
Security Agreement dated as of August 23, 2006 among TRAVELPORT LIMITED (f/k/a
TDS INVESTOR (BERMUDA) LTD.) (“Holdings”), TRAVELPORT LLC (f/k/a TDS INVESTOR
CORPORATION) (the “Borrower”), WALTONVILLE LIMITED (“Intermediate Parent”), the
Subsidiaries of Holdings from time to time party thereto and UBS AG, STAMFORD
BRANCH, as Collateral Agent.

A. Reference is made to the Fifth Amended and Restated Credit Agreement dated as
of August 23, 2006, as amended and restated on January 29, 2007, as further
amended and restated on May 23, 2007, as further amended and restated on
October 22, 2010, as further amended and restated as of September 30, 2011, as
further amended and restated as of December 11, 2012 (the “Credit Agreement”),
among the Borrower, Holdings, Intermediate Parent, UBS AG, STAMFORD BRANCH, as
Administrative Agent and an L/C Issuer, UBS LOAN FINANCE LLC, as Swing Line
Lender, each lender from time to time party thereto (collectively, the “Lenders”
and individually, a “Lender”), CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent, LEHMAN BROTHERS INC., CITIGROUP GLOBAL MARKETS INC. and
DEUTSCHE BANK AG NEW YORK BRANCH, as Co-Documentation Agents and UBS SECURITIES
LLC, LEHMAN BROTHERS INC. and CREDIT SUISSE SECURITIES (USA) LLC, as Co-Lead
Arrangers.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Intellectual
Property Security Agreement referred to therein.

C. The Grantors have entered into the Intellectual Property Security Agreement
in order to induce the Lenders to make Loans and the L/C Issuers to issue
Letters of Credit. Section 5.14 of the Intellectual Property Security Agreement
provides that additional Restricted Subsidiaries of the Borrower may become
Subsidiary Parties under the Intellectual Property Security Agreement by
execution and delivery of an instrument in the form of this Supplement. Each of
the undersigned Restricted Subsidiaries (each, a “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Party under the Intellectual Property Security Agreement in
order to induce the Lenders to make additional Loans and the L/C Issuers to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.14 of the Intellectual Property Security
Agreement, each New Subsidiary by its signature below becomes a Subsidiary Party
(and accordingly, becomes a Grantor) and Grantor under the Intellectual Property
Security Agreement with the same force and effect as if originally named therein
as a Subsidiary Party and each New Subsidiary hereby (a) agrees to all the terms
and provisions of the Intellectual Property Security Agreement applicable to it
as a Subsidiary Party and Grantor thereunder and (b) represents and warrants
that the representations and warranties made by it as a Grantor



--------------------------------------------------------------------------------

thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Subsidiary, as security for the payment and performance
in full of the Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of such New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Intellectual Property Security Agreement) of such New Subsidiary. Each
reference to a “Grantor” in the Intellectual Property Security Agreement shall
be deemed to include each New Subsidiary. The Intellectual Property Security
Agreement is hereby incorporated herein by reference.

SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signature of each New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Collateral of such New Subsidiary consisting of Intellectual Property and
(b) set forth under its signature hereto, is the true and correct legal name of
such New Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. Except as expressly supplemented hereby, the Intellectual Property
Security Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intellectual Property Security
Agreement.

SECTION 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Intellectual Property Security Agreement as of
the day and year first above written.

 

GALILEO INTERNATIONAL TECHNOLOGY, LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person   Legal Name: GALILEO
INTERNATIONAL TECHNOLOGY, LLC   Jurisdiction of Formation: Delaware   Location
of Chief Executive office:   Braemar Court #2   Deighton Road   St. Michael,
Barbados, BB 140 17 GALILEO ASIA, LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary  
Legal Name: GALILEO ASIA, LLC   Jurisdiction of Formation: Delaware   Location
of Chief Executive office:   300 Galleria Parkway   Atlanta, GA 30339



--------------------------------------------------------------------------------

GALILEO LATIN AMERICA LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary  
Legal Name: GALILEO LATIN AMERICA LLC   Jurisdiction of Formation: Delaware  
Location of Chief Executive office:   300 Galleria Parkway   Atlanta, GA 30339
TRAVELPORT FINANCE MANAGEMENT LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary  
Legal Name: TRAVELPORT FINANCE MANAGEMENT LLC   Jurisdiction of Formation:
Delaware   Location of Chief Executive office:   300 Galleria Parkway   Atlanta,
GA 30339 TRAVELPORT INVESTOR LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary  
Legal Name: TRAVELPORT INVESTOR LLC   Jurisdiction of Formation: Delaware  
Location of Chief Executive office:   300 Galleria Parkway   Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT SERVICES LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary  
Legal Name: TRAVELPORT SERVICES LLC   Jurisdiction of Formation: Delaware  
Location of Chief Executive office:   300 Galleria Parkway   Atlanta, GA 30339



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Collateral Agent By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director



--------------------------------------------------------------------------------

EXECUTION COPY

Schedule I to the

Supplement No. 1 to

the Intellectual Property

Security Agreement

INTELLECTUAL PROPERTY